NO. 07-10-0185-CR

	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	NOVEMBER 3, 2010
	______________________________

	OMAR GUERRERO, A.K.A. JUAN 
                      GUERRERO A.K.A. SALVADOR GUERRERO,

		Appellant

	v.

	THE STATE OF TEXAS, 

		Appellee
                                       
                       _________________________________
                                       
	FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

	NO. 59,732-E; HON. DOUGLAS R. WOODBURN, PRESIDING
	_______________________________
	
	On Abatement and Remand
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Omar Guerrero a.k.a. Juan Guerrero a.k.a. Salvador Guerrero, appellant, appeals a conviction for the offense of aggravated robbery and a sentence of ten years confinement in the institutional division of the Texas Department of Criminal Justice and a fine of $10,000.  Appellant timely perfected this appeal by filing a notice of appeal on May 5, 2010.  The clerk's record was filed on July 13, 2010, and the reporter's record on September 20, 2010.  Appellant's brief was due on October 18, 2010.  On October 25, 2010, this Court received a motion to withdraw from appellant's counsel, stating that there was a conflict with appellant's victim, who is also a client and relative.
Consequently, we abate the appeal and remand the cause to the 108th District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall undertake those proceedings necessary to determine the following:
whether appellant is indigent; 

whether appellant desires to prosecute the appeal;

3.  	whether appellant is entitled to the appointment of an attorney due to his indigency. 


The trial court is also directed to enter such orders necessary to address the aforementioned questions.  So too shall it include its findings on those matters (including the name, address, and phone number of any attorney it may appoint to represent appellant in this appeal) in a supplemental record and cause that record to be filed with this court by December 3, 2010.  Should further time be needed to perform these tasks, then same must be requested before December 3, 2010.  
It is so ordered.
							Per Curiam
Do not publish.